Citation Nr: 1514436	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-23 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., which granted service connection for PTSD and assigned a 30 percent rating effective from May 31, 2007.  The matter has otherwise been adjudicated through the VA Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2011, the RO increased the assigned rating for PTSD to 50 percent, also effective from May 31, 2007.

This appeal has been processed through the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's PTSD is characterized by the following signs or symptoms: depressed mood, anxiety, flattened affect, sleep impairment with nightmares, and low motivation or interest.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an August 2011 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, in correspondence dated February 2015, the Veteran requested that his case be assigned to a Decision Review Officer (DRO) in Philadelphia for reevaluation.  He further stated that new evidence would be provided by his VA psychologist.  He did not want his case to be sent to the Board.

First, the Board notes that the Veteran already had the benefit of DRO review of his claim.  See August 2011 SOC.  Second, while the Veteran stated that additional VA treatment records were available, he made a similar statement in his substantive appeal to the Board.  See September 2011 VA Form 9.  As a result, the RO delayed certifying the Veteran's appeal to the Board while it obtained these outstanding VA treatment records, dated through September 2014.  After the records were obtained, a supplemental statement of the case (SSOC) was issued in December 2014, more than three years after the Veteran perfected the appeal of his claim to the Board.  While VA has a duty to obtain relevant VA records, it cannot be expected to have the absolute, most up-to-date records available, particularly in cases such as this, where the Veteran is appealing the rating assigned to a service-connected disability for which he receives ongoing treatment.  As of the date of this decision, VA records dated through September 2014 are associated with this claim, which covers an appeal period dating back to May 2007.  This is sufficient to rate the Veteran's PTSD at this time.

Moreover, the Veteran is clearly seeking additional review of his claim, and therefore his statement that he did not want his case to be sent to the Board cannot be interpreted as a withdrawal of the appeal.  As the Veteran has perfected his appeal to the Board, and without any apparent justification for further review by the RO, there is no basis for the Board to further delay adjudication of this claim by remanding it back to the already burdened RO adjudicators.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) (noting that regional office adjudicators on the front lines must apply the complexities of veterans law in over a million cases per year); See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Therefore, the Board will proceed with adjudication of the Veteran's claim.

II.  Increased Rating

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 50 percent rating for his PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).


B.  Evidence

Private records dated November 2007 reflect the Veteran's complaints of severe anxiety and depression.  He struggled with sadness most days, and cried for no apparent reason.  On examination, his appearance was neat.  His affect was flat and blunted.  His motor activity was normal and his judgment was good. His memory was noted to be impaired.  However, there was no evidence of delusions, hallucinations, or any disorganized thought process.  He reported his energy level as average, but acknowledged some sleep disturbance.  There was no suicidal or homicidal ideation.  Additional records dated April 2008 noted a global assessment of functioning (GAF) score of 44.  In June 2008, his GAF score was 45.

In VA records dated July 2008, the Veteran reported sleep impairment, with nightmares occurring 3 to 4 times per week.  He also experienced flashbacks when exposed to certain triggers, such as loud noises.  He rated his mood as 4/10.  His interest and motivation were fair, but described feeling some anxiety and fear.  On examination, the Veteran's affect was flat, but he had a calm demeanor and articulated his thoughts appropriately.  He denied any hallucinations or delusions.  Additional records dated August 2008 reflect similar findings, and the Veteran also reported experiencing social isolation.

In September 2008, the Veteran reported experiencing certain symptoms, including depression, feeling down or hopeless, a lack of interest or pleasure, and trouble concentrating, on more than half his days.  Private records from September 2008 noted a GAF score of 45, and the treating physician noted that the Veteran had a sad affect whenever he was treated.

In October 2008, the Veteran reported sleeping better and having fewer nightmares.  His anxiety and irritability had also decreased.  On examination, his affect was congruent with his situation and he demonstrated normal eye contact.  His demeanor was noted to be calmer than previous sessions.  In December 2008, he reported that his mood had improved with medication, and was now rated as 5/10 to 6/10.  His nightmares had decreased and his anxiety was managed better.  He reported his interest and motivation as fair to good.  He denied any suicidal or homicidal ideation.

In February 2009, the Veteran again described his mood as 5/10 to 6/10.  He stated that his level of interest and motivation fluctuated, and that he isolated from others at times.  He continued to have nightmares 2 to 3 times per week.  On examination, the Veteran's affect was flat but his eye contact was normal.  He expressed his thoughts and feelings well.  VA records dated March 2009 reflect similar findings.  He stated that his worrying created panic symptoms, but overall he was doing better.  Separate records reflect complaints of frequent nightmares.

VA records from June 2009 show the Veteran again reported doing better.  He described his mood as 6/10 to 7/10.  He recently enjoyed going on a cruise with his wife, and he had been getting along with his wife and others in his life.  He stated that his anxiety was manageable, and he was able to cope with stressors.  On examination, his affect was congruent with his situation, and his eye contact was normal.  He was again noted to have a calm demeanor.

In September 2009, the Veteran reported having good days and bad.  He rated his mood as 5/10 to 6/10, and reported occasional nightmares.  He also reported ruminating about deceased relatives.  He denied any suicidal or homicidal ideation.  On examination, his affect was congruent with his situation, and his eye contact was normal.  He was again noted to have a calm demeanor.

In November 2009, the Veteran reported having "down" days about half the time, and he occasionally isolated from others.  He also experienced decreased motivation and interest 2 to 3 times per week.  He admitted to feeling worry and having unrealistic expectations with his family.  He denied any suicidal or homicidal ideation.  On examination, his affect was congruent with his situation, and his eye contact was normal.  He was again noted to have a calm demeanor.

VA records dated February 2010 show the Veteran reported his mood as fair.  His interest and motivation levels were poor to fair, and he reported some anhedonia with formerly pleasant activities.  On examination, his affect was congruent with his situation, and his eye contact was normal.  He was again noted to have a calm demeanor.  Additional records dated March 2010 reflect similar findings, though the Veteran reported that he enjoyed attending basketball games and watching sports.

Private records dated April 2010 again noted that the Veteran complained of severe anxiety and depression.  He struggled with sadness most days, and cried for no apparent reason.  His treating psychologist stated that the Veteran met the VA's 50 percent compensation level, as he was experiencing impairment in most areas of his life.

The Veteran underwent a VA examination in May 2010.  He reported feeling detached from others, and he found it difficult to enjoy things in life.  He had irritability and difficulty concentrating.  He also experienced ongoing nightmares, and did not want to do anything in his free time.  He did report having good relationships with his kids.  On examination, the Veteran had appropriate grooming.  There was some impairment with thought process and communication, and he ruminated about mistreatment by government.  His affect is irritable.  He endorsed auditory and visual hallucinations.  His memory and judgment were intact, but he had difficulty concentrating on topic at hand.  He endorsed some passive suicidal ideation.  His GAF score was 52.

In August 2010, the Veteran reported worsening anxiety and depression.  He rated his mood as 3/10 to 4/10, and reported having flashbacks twice per week.  He denied any suicidal or homicidal ideation.  On examination, his affect was congruent with his situation, and he had normal eye contact.  His demeanor was calm.  Additional records dated November 2010 reflect similar findings.  Anxiety and irritability were also noted to be present.

In January 2011, the Veteran stated that his mood was 7/10, and that his interest and motivation levels had improved.  He had accepted the separation from his wife, and was making efforts to focus on the positives in his life.  He reported less social isolation, and was involved with a student mentoring program.  He denied any suicidal or homicidal ideation.  On examination, his affect was congruent with his situation, and he had normal eye contact.  His demeanor was calm.

Additional VA records dated March 2011 show the Veteran reported his mood as 5/10.  He continued to mentor students, and also enjoyed golfing with his friends and working with his church.  He reported good levels of motivation and interest.  He denied any suicidal or homicidal ideation.

In June 2011, the Veteran reported feeling more anxious due to being in the process of a divorce.  However, he had only infrequent nightmares.  He enjoyed listening to music and attending performances, including with friends.  He denied any suicidal or homicidal ideation.  By August 2011, the Veteran reported that his mood was 5/10, and that his interest and motivation levels were gradually improving.  His anxiety was manageable, and he was making an effort to prioritize the choices in his life.  He denied any suicidal or homicidal ideation.

In January 2012, the Veteran rated his mood as 5/10.  He visited his son for the holidays and enjoyed that family time.  He stated that his anxiety was manageable.  He continued to make efforts to prioritize the choices in his life.  He attended the gym 3 times per week.  On examination, the Veteran's thought processes were clear and goal-directed.  His affect was congruent.

VA records dated April 2012 show the Veteran reported his mood as 5/10.  He enjoyed his time visiting family in Virginia, and looked forward to seeing his nieces and nephews during the Memorial Day holiday.  He stated that anxiety surfaced when he sat and thought about the past.  He denied any suicidal or homicidal ideation.  On examination, his mood was stable and his affect was congruent.  Thought processes were clear and goal-oriented.

In July 2012, the Veteran reported nightmares 2 to 3 times per week, which disrupted his sleep.  He said his mood was 5/10, and he used exercise, diversional activity, and refocusing to the present time as helpful techniques in coping with anxiety.  In September 2012, the Veteran reported that his mood was 6/10, and his interest and motivation levels were good.  He enjoyed watching football.  He denied any significant anxiety, or suicidal or homicidal ideation.  He refocused whenever he dwelled on negative thoughts.

VA records dated December 2012 reflect the Veteran reported experiencing episodes of anger related to PTSD memories.  However, his nightmares were occurring only twice per month, and he denied having any significant anxiety.  He reported refocusing whenever he dwelled on negative thoughts.  

In February 2013, the Veteran reported having some days of low motivation.  However, his overall mood was 5/10, and his nightmares had decreased to twice a month.  He denied any suicidal or homicidal ideation.  On examination, his mood was stable and his affect was congruent.  His thought processes were normal and he had good eye contact.  Additional records dated April 2013 reflect similar findings, though the Veteran reported increased nightmares and PTSD memories due to the recent incident in Boston.  However, he reported attending church and speaking with his adult children frequently.  He denied any suicidal or homicidal ideation.

The Veteran submitted a disability benefits questionnaire (DBQ) completed by his private psychologist in June 2013.  The psychologist identified occupational and social impairment with deficiencies in most areas, and that the Veteran had an inability to maintain social relationships.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, sleep impairment, impairment of short and long-term memory, circumstantial speech, impaired judgment, difficulty adapting to stressful circumstances, impaired impulse control, and an intermittent inability to perform activities of daily living.

A VA examination was conducted in July 2013.  The examiner noted that the Veteran's symptoms included anxiety, suspiciousness, sleep impairment, mild memory loss, disturbance in mood, difficulty adapting to stressful circumstances, passive suicidal ideation, and persistent delusions or hallucinations.  He stated that the Veteran has occupational and social impairment with reduced reliability and productivity.  The Veteran reported nightmares and crankiness which led to his divorce in 2011.  However, he now sees a girlfriend, and would like to see her more.  He stated he had a "wonderful" relationship with his kids and grandkids.  He also hangs out with friends, plays golf, and enjoyed church activities, including mentoring students.  His activities of daily living were intact.  He reported some isolative tendencies, and said that anger has interfered with relationships.  He also described getting tearful 2 to 3 times per week, and that he felt alone even with friends and family.  He reported decreased motivation and anhedonia.  On examination, his hygiene was appropriate and eye contact was good.  His speech was normal.  His mood was somewhat depressed and his affect was congruent. Thought processes were normal.  The Veteran reported both auditory and visual hallucinations.  Concentration and memory were sufficient, and judgment and insight fair.  The Veteran reported having passive suicidal ideation.

VA records dated July 2013 shows the Veteran reported having good days and bad days.  Overall, his mood was 5/10.  He enjoyed a recent visit to his son and grandchildren, and was making an effort to go out to public places.  He denied any suicidal or homicidal ideation.  On examination, his mood was stable and his affect was congruent.  He had normal thought processes, and his demeanor was calm.  Additional records dated October 2013 reflect similar findings, though the Veteran reported that coping with the recent deaths of friends had been difficult, but he was able to visit with relatives in New Jersey.  He experienced nightmares up to 3 times per week.  He denied any suicidal or homicidal ideation.

In January 2014, the Veteran submitted another DBQ completed by his private psychologist, who reported that the Veteran had occupational and social impairment with deficiencies in most areas.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, sleep impairment, mild memory loss, flattened affect, difficulty understanding complex commands, impaired judgment, disturbances in motivation and mood, difficulty establishing effective relationships, difficulty adapting to stressful circumstances, impaired impulse control, and an intermittent inability to perform activities of daily living.  The psychologist further noted that the Veteran was easily frustrated and had unprovoked irritability, and that his symptoms significantly affected his daily functioning.

VA records also dated January 2014 show the Veteran was mourning the death of his best friend, but that overall his mood was 5/10.  He was looking forward to the birth of his seventh grandchild in the Spring.  He denied having any nightmares, or suicidal or homicidal ideation.  On examination, his mood was stable and his affect was congruent.  Thought processes and eye contact were normal.  His demeanor was calm.

In June 2014, the Veteran reported that his mood was positive prior to that particular day, which was the anniversary of his first wife's death.  Nevertheless, he reported having a good relationship with his 3 sons, and enjoyed visiting his son in Virginia.  He also visited with a best friend from childhood regularly.  He denied having any nightmares, or suicidal or homicidal ideation.  On examination, his mood was stable and his affect was congruent.  Thought processes and eye contact were normal.  His demeanor was calm.

VA records dated September 2014 show the Veteran reported his mood as "on and off."  He enjoyed a good relationship with his girlfriend, and enjoyed traveling with his son's family.  He experienced nightmares 2 to 3 times per week.  However, he exercised regularly, enjoyed listening to music, and attended church once per week.  He denied any suicidal or homicidal ideation. On examination, his mood was stable and his affect was congruent.  Thought processes and eye contact were normal.  His demeanor was calm.

C.  Analysis

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: depressed mood, anxiety, flattened affect, sleep impairment with nightmares, and low motivation or interest.

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, flattened affect and disturbances of motivation and mood among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.

The Board notes that many of the listed criteria for a higher 70 percent rating, including illogical or obscure speech, a near-continuous panic or depression affecting independent function, neglect of personal appearance and hygiene, and obsessional rituals, were never demonstrated in VA examinations or outpatient treatment during the appeal period.  Notably, there is evidence of other symptoms, such as passive suicidal ideation and hallucinations, which are consistent with the 70 percent, or even higher 100 percent, ratings.  However, the Board does not the Veteran's complaints of such symptoms to be credible.  As fact finder, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, consistency with other evidence submitted by or on the claimant's behalf, and the desire for monetary gain. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  To that end, his complaints of suicidal ideation and hallucinations were reported only during VA examinations in May 2010 and July 2013.  However, he denied these symptoms during outpatient treatment, including denying any suicidal ideation in VA records dated July 2013, approximately two weeks after the July 2013 VA examination.  Whereas VA examinations were conducted for VA compensation purposes, his complaints made while receiving care are highly probative.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Even if the Veteran's complaints regarding suicidal ideation and hallucinations were credible, the duration and frequency of these symptoms is not sufficient to warrant a higher rating.  That is, suicidal ideation was reported during VA examinations in May 2010 and July 2013, but was expressly denied as a symptom on numerous instances during the appeal period, including August 2010, shortly after the May 2010 VA examination, and July 2013, very soon after the VA examination that same month.  Hallucinations were also reported in the May 2010 and July 2013 VA examinations, but were not reported at any other time.  Given the infrequency and short duration of these symptoms, a higher 70 percent rating would not be warranted.

The Veteran was also assigned GAF scores of 44, 45, and 52.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  However, GAF scores are just one factor to be considered in assigning an evaluation.  In this case, in 2008 when the Veteran was assigned scores of 44 and 45, indicative of serious impairment, he also denied having those symptoms consistent with the higher 70 or 100 percent ratings, such as suicidal ideation and hallucinations.  
 
In sum, the Board finds that the Veteran's PTSD symptoms cause social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

D.  Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's various symptoms, including depression, sleep disturbances, anxiety, low motivation, and social isolation, are all contemplated by Diagnostic Code 9411.  Indeed, the listed symptoms in that code are not an exhaustive list, but merely examples of symptoms associated with a given level of impairment.  The General Rating Formula for Mental Disorders is therefore inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.  There is no indication that the Veteran's PTSD results in any symptoms that fall so far outside this broad spectrum as to render application of the rating schedule inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's PTSD does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).   The Veteran has not been hospitalized for PTSD at all during the appeal period.  As to employment, the Veteran reported retiring from Verizon in 2008 after working for 40 years.  Although he reported that his symptoms affected his work, there is no evidence to demonstrate marked interference with that employment.  Even if such interference were shown, the Board notes that the rating schedule for PTSD contemplates occupational impairment, including total occupational impairment.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.



ORDER

An initial rating higher than 50 percent for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


